DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 09/07/2022 in response to the Non-Final Rejection mailed on 06/07/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	New claims 22-23 are added.
4.	Claims 1-23 are pending.
5.	Claims 8-11, 13-16, and 19-21 stand withdrawn pursuant to 37 CFR 1.142(b).
6.	Applicant’s remarks filed on 09/07/2022 in response to the Non-Final Rejection mailed on 06/07/2022 have been fully considered and are deemed not persuasive to overcome the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 22-23 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This new grounds of rejection is necessitated by applicants’ amendment to the claims to add new claims 22 and 23.
	Regarding claims 22 and 23, the recitation of “the polynucleotide of claim 1” is indefinite because claim 1 is a method claim, while claims 22 and 23 appear to be drawn to a product.  Accordingly, the metes and bounds of the claims cannot be ascertained from the claim.  It is suggested that applicants clarify the meaning of the claims.  In the interest of compact prosecution, claims 22 and 23 will be interpreted as being drawn to a method.
Claim Rejections - 35 USC § 103
9.	The rejection of claims 1-7, 12, and 17-18 under 35 U.S.C. 103 as being unpatentable over Weber et al. (EP 2395087 A1; cited on IDS filed on 03/17/2020) in view of Enenkel et al. (US Patent Application Publication 2014/0242637 A1; cited on PTO-892 mailed on 06/07/2022) and Moellering et al. (US Patent Application Publication 2017/0152520 A1; cited on IDS filed on 03/17/2020) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to incorporate new claims 22 and 23, which is necessitated by applicants’ amendment to the claims to add new claims 22 and 23.
	Claims 1-7, 12, 17-18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (EP 2395087 A1; cited on IDS filed on 03/17/2020) in view of Enenkel et al. (US Patent Application Publication 2014/0242637 A1; cited on PTO-892 mailed on 06/07/2022) and Moellering et al. (US Patent Application Publication 2017/0152520 A1; cited on IDS filed on 03/17/2020).
10.	With respect to claims 1-2 and 17, Weber et al. teach a method for producing a fusion polynucleotide comprising multiple genes of interest (genes inherently encode proteins or polypeptides) comprising a nucleic acid construct comprising a set of n entry DNAs numbered 1 to n, n being an integer of at least 2, each of said n entry DNAs comprising in order (i) a type IIs restriction endonuclease recognition site followed by the cleavage site thereof a sequence portion linking the cleavage site of said recognition site of item (i) with the cleavage site of  the recognition site of the following item (iii) an a (iii) a cleavage site of a further type IIs restriction endonuclease recognition site followed by the recognition site of said cleavage sit; the cleavage sites of the type IIs restriction endonuclease recognition sites of item (iii) or entry DNAs 1 to n-1 are complementary to the cleavage sites of the type IIs restriction endonuclease recognition sites of item (i) of entry DNAs 2 to n; the cleavage site of the type IIs restriction endonuclease recognition site of item (iii) of entry DNA n is complementary to the cleavage site of the type IIs restriction endonuclease recognition site of item (i) of entry DNA 1 for allowing annealing of complementary single-stranded overhangs formed by restriction at recognition site (i) of entry DNA 1 and at recognition site (iii) of entry DNA n; said system further comprising a destination vector comprising in this order (I) a type IIs restriction endonuclease recognition site followed by the cleavage site thereof; (II) a vector backbone preferably comprising a selectable marker gene, said vector backbone linking the cleavage sites of said recognition sites of items (I) and the following item (III); (III) a further cleavage site of a type IIs restriction endonuclease recognition site followed by the recognition site of said cleavage site, and (IV) optionally an insert between the recognition sites of item (III) and item (I); said cleavage sites of items (I) and (III) being different and non-complementary, said recognition sites of items (I) and (III) being preferably recognition sites of the same endonuclease and contacting the polynucleotides with the type IIs restriction endonuclease and a ligase under conditions that allow for cleavage of the first, second and third polynucleotide by said type IIs restriction endonuclease and ligation of the resulting cleavage products, thereby producing the fusion polynucleotide encoding the polypeptide of interest [see p. 1; Figure 3; paragraphs 0007-0012].
	With respect to claim 3, Weber et al. teach the method wherein the host cell is a eukaryotic host cell [see paragraph 0057].
	With respect to claim 12, Weber et al. teach the method wherein said type IIs restriction endonuclease is selected from BaeI, BbsI, BbvI, BfuAI, BsaI, BsaXI, BsmFI, BsmAI, BsmBI, BtgZI, FokI, HgaI, and SfaNI [see Tables 1 and 2].
	However, Weber et al. does not teach the method of claims 1, 2, and 17, of nucleic acid sequence encoding a 5’ portion of a first intron, a nucleic acid sequence encoding a 3’ portion of the first intron, a nucleic acid sequence encoding a 5’ portion of a second intron; the method of claim 2, wherein the transcript is processed so that each intron is spliced out of said transcript; the method of claim 4, wherein the first intron and/or the second intron is/are heterologous to the fusion polynucleotide; the method of claim 5, wherein the polynucleotide encoding the first intron and/or the polynucleotide encoding the second intron has a length of 40 to 2000 bp; the method of claim 6, wherein the polynucleotide encoding the first and/or second intron has a length of 50 to 200 bp; the method of claim 7, wherein said first and/or second intron comprise(s) an internal stop codon in frame with the open reading frame of the fusion polynucleotide encoding the polypeptide of interest; and the method of claim 18, wherein the polynucleotide encoding the first and/or second intron has a length of 50 to 150 bp; the method of claim 22, wherein each of said introns has a length of 80 to 200 nucleotides; and the method of claim 23, wherein all introns comprise an internal stop codon in frame with the open reading frame of the nucleic acid sequence encoding the polypeptide of interest.
	Enenkel et al. teach methods of recombinant gene engineering comprising the introduction of at least one artificial and heterologous introns into nucleic acid constructs that improve the expression of polypeptides cloned and expressed in eukaryotic host cells [see Abstract; paragraphs 0007-0010; 0144-0149].  Enenkel et al. further teach that the introns are introduced in such a way that functional and efficient splice donor site and functional and efficient splice acceptor sites are obtained thereby improving the expression of the polypeptide of interest [see paragraphs 0011-0012].  Enenkel et al. teach that each intron contains at least three highly conserved sequence elements essential for splicing:  a 5’ splice site, a branch point and a 3’ splice site containing a run of pyrimidines called a polypyrimidine tract [see paragraph 0039].  Enenkel et al. teach that the novel introns are designed to have additional functionality and/or greater efficacy than unmodified introns, such as comprising sequence that have internal sequences that can act as stop codons in all possible reading frames [see paragraphs 0050 and 0125]. 
	Moellering et al. teach methods for genomic engineering comprising regulatory elements such as artificial introns incorporated into DNA constructs for improving expression of polypeptides in eukaryotic cells such as microalgae [see Abstract; paragraph 0006].  Moellering et al. teach constructs engineered with at least one, two, three, four or five heterologous introns operably linked to promoters and terminators wherein the introns have from 1 to at least 2000 bp [see paragraphs 0011-0012; 0106; Table 4].  
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Weber et al., Enenkel et al., and Moellering et al. in a method for producing a fusion polynucleotide because Weber et al. teach methods for engineering a fusion polynucleotide construct comprising multiple type IIs restriction sites for creation of vectors for insertion of multiple genes for transformation into eukaryotic cells.  Both Enenkel et al. and Moellering et al. teach genetic engineering of vector constructs comprising multiple heterologous introns positioned to create splice sites that enhance overall transformation efficiency and polypeptide expression in eukaryotic cells.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Weber et al., Enenkel et al., and Moellering et al. because both Enenkel et al. and Moellering et al. teach genetic engineering of vector constructs comprising multiple heterologous introns positioned to create splice sites that enhance overall transformation efficiency and polypeptide expression in eukaryotic cells.  Furthermore, it would be obvious for one of ordinary skill in the art with the teachings of Weber et al., Enenkel et al., and Moellering et al. in hand to determine the orientation and relationship between the restriction sites and intron sites in order to maximize transformation efficiency and polypeptide expression.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	RESPONSE TO REMARKS:  Applicants’ remarks filed on 09/07/2022 have been fully considered by the examiner and found to be not persuasive.  Beginning on p. 8 of applicants’ remarks, applicants in summary contend that none of Weber mentions and the references of Enenkel and Mollering fail to cure the deficiencies of Weber particularly the topological arrangement of the nucleic acids embraced by the instant claims.
These arguments are found to be not persuasive one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case and as stated above, one of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Weber et al., Enenkel et al., and Moellering et al. because both Enenkel et al. and Moellering et al. teach genetic engineering of vector constructs comprising multiple heterologous introns positioned to create splice sites that enhance overall transformation efficiency and polypeptide expression in eukaryotic cells.  Furthermore, it would be obvious for one of ordinary skill in the art with the teachings of Weber et al., Enenkel et al., and Moellering et al. in hand to determine the orientation and relationship between the restriction sites and intron sites in order to maximize transformation efficiency and polypeptide expression.  Additionally, it is noted that Enenkel et al. discloses in paragraph 0050 that the intron sequence contains a single restriction site close to the 5’ end and/or the 3’ end of the intron for cloning purposes.  
After Final Consideration Program 2.0
11.	Status of the claims:
	Claims 1-23 are pending.
Claims 8-11, 13-16, and 19-21 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-7, 12, 17-18 and 22-23 are rejected.
	No claims are in condition for an allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656